Citation Nr: 1002317	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-34 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for left foot plantar 
fibromatosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
June 1970 and from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In November 2009, the Veteran testified at a travel board 
hearing before the undersigned.  A transcript of that hearing 
is of record.

The issues of entitlement to service connection for residuals 
of a left ankle injury and entitlement to service connection 
for left foot plantar fibromatosis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's request to reopen his claim for left ankle 
injury was denied by an August 2004 rating decision that was 
not appealed.  

2.  Evidence submitted subsequent to the August 2004 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied the 
Veteran's request to reopen his claim for service connection 
for left ankle injury is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted since the 
August 2004 rating decision, and the claim of entitlement to 
service connection for residuals of left ankle injury is 
reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the RO for further development and reviewed on 
the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.



New and Material Evidence

A claim to reopen the previously denied claim for service 
connection for a left ankle injury was denied in an August 
2004 rating decision.  The Veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105(c) (West 1991 and 
2002); 38 C.F.R. §§ § 3.104, 20.302, 201103 (1998 and 2004).  
Thus, this decision is final.

The Veteran's most recent application to reopen his claim of 
service connection for left ankle injury was received in June 
2006.  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a December 2008 Statement of the Case 
(SOC), the RO reopened the Veteran's claim of entitlement to 
service connection for a left ankle injury but denied the 
claim on the merits.  On appeal, however, the Board must make 
its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The previous April 1999 rating decision denied service 
connection for left ankle injury on the basis that, although 
service medical records showed treatment for foot and ankle 
pain, x-rays were found to be negative.  The condition was 
treated and there were no further record of treatment for 
foot and ankle complaints.  The RO concluded that the 
condition was found to have had no residuals and there was 
therefore no left ankle disability that could be service 
connected.  

Since the August 2004 rating decision, evidence received 
includes a December 2006 private podiatry note in which Dr. 
W.L.L. noted that the Veteran continued to have arthritic 
pain in his left ankle and noted an assessment of 
degenerative joint disease of the ankle.  In addition, the 
Veteran has submitted an August 2008 letter from G.W., 
physician's assistant, which states, "[The Veteran has] been 
experiencing some left ankle pain and swelling, that has 
increased in intensity, over the last several months.  He has 
intermittent swelling, with activity.  He gave me a copy of a 
military medical progress note f[ro]m January 1976.  He was 
seen for the same kind of pain, then.  I would assume that 
this he has had this problem, since being in the armed 
forces."  

The December 2006 private medical record authored by Dr. 
W.L.L. and the August 2008 letter authored by G.H. are 
"new" in that they were not of record as at the time of the 
August 2004 rating decision.  In addition, both pieces of 
evidence relate to the unestablished facts of a current left 
ankle diagnosis and a possible relationship between the left 
ankle diagnosis and the Veteran's military service.  The 
Board presumes that the evidence is credible.  See Justus v. 
Principi, 3 Vet. App. 510 (1992) (when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed).  Thus, the new 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim. 39 C.F.R. § 3.156(a).  It is therefore 
material.

Accordingly, the Board finds that the evidence received 
subsequent to August 2004 rating decision is new and material 
and serves to reopen the claim.  




ORDER

New and material evidence having been submitted, the claim of 
entitlement for service connection for residuals of a left 
ankle injury is reopened.  To this extent only the appeal is 
granted.


REMAND

With respect to the issue of entitlement to service 
connection for residuals of a left ankle injury, as already 
discussed above, a December 2006 private podiatry note 
diagnoses the Veteran's left ankle pain as degenerative joint 
disease of the ankle, and an August 2008 letter authored by 
G.W., links the Veteran's left ankle pain to his military 
service.

However while the statement by the private physician, G.W., 
indicates that the Veteran provided service treatment records 
for review, the physician's assistant did not indicate that 
the Veteran's claims folder had been reviewed.  VA 
examination is required to determine the nature, extent, and 
etiology of the Veteran's left ankle condition with review of 
the entire record, to include service treatment records, 
post-service treatment records, and the Veteran's lay 
statements.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the issue of entitlement to service 
connection for left foot plantar fibromatosis, the Board 
notes that Veteran's claim was denied in an April 2008 rating 
decision.  In August 2008, the Veteran filed his Notice of 
Disagreement (NOD) with VA's decision to deny service 
connection for left foot condition.  As the notice of 
disagreement was received within a year of the April 2008 
rating decision, the RO must now issue an SOC, and the 
Veteran provided an opportunity to perfect his appeal as to 
this issue.  Therefore, the appropriate Board action is to 
remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his left 
ankle disorder that is not evidenced by 
the current record.  If so, the Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current left ankle 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify any and all left ankle 
diagnoses and provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed left ankle pathology 
is the result of the Veteran's periods of 
active service, or any incident therein, 
including his inservice injury.  

The examiner must provide a complete 
rationale for any opinion provided.

3.  After ensuring that any actions 
needed to comply with the VCAA, the 
Veteran and his representative should be 
provided a Statement of the Case as to 
the issue of entitlement to service 
connection for left foot plantar 
fibromatosis.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the case should 
be readjudicated with application of all 
appropriate laws and regulations, 
including Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), and consideration 
of any additional information obtained as 
a result of this remand..  If the benefit 
sought is not granted in full, the 
Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


